DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 24, 2021 has been entered.
 
Status of the Claims
Amendment filed September 24, 2021 is acknowledged. Claim 2 has been cancelled. Claims 1 has been amended. Non-elected Species, Claims 4-9 have been withdrawn from consideration. Claims 1 and 3-9 are pending.
Action on merits of the elected Species, claims 1 and 3 follows.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 27 and November 17, 2021 were filed after the mailing date of the Office Action on July 14, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KAZUTO et al. (JP. Patent No. H1174524A) of record.
With respect to claim 1, KAZUTO teaches a wide gap semiconductor device as claimed including: 
a drift layer (2) being a first conductivity type (n); 
a well region (303, 307) being a second conductivity type (p) and provided in the drift layer (2); 
a source region (305) provided in the well region (303); 
a gate insulating film (309) provided on the drift layer (2) and the well region (303); 
a gate electrode (306) provided on the gate insulating film (309); 
a gate pad (320) electrically connected to the gate electrode (306); and 
a field insulating film (360) provided between a gate connection region, where the gate electrode (306) and the gate pad (320) are connected, and the well region (307), the field insulating film (360) contacted with the well region, wherein 
the field insulating film (360) is different from the gate insulating film (309),
a gate insulating film step part is formed by the gate insulating film (309) on the field insulating film (360) at a first boundary part, and 


With respect to claim 3, the gate electrode (306) of KAZUTO is configured to extend to the side opposite to the source region (305) further than a first boundary part in a side of the source region (305) of the field insulating film (360), and the gate electrode (306) and the gate pad (320) are electrically connected to each other via a gate contact hole, provided in the side opposite to the source region (305) than the first boundary part, in an interlayer insulating film (318).

Response to Arguments
Applicant’s arguments with respect to amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH D MAI whose telephone number is (571)272-1710.  The examiner can normally be reached on 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 





/ANH D MAI/            Primary Examiner, Art Unit 2829